Crane, J.,
dissents in part and votes to reverse the judgment entered April 6, 2001, and to dismiss the action with costs to the appellant, but concurs in the dismissal of the appeal from the order dated February 21, 2001. It is pellucidly clear that a guarantor is released from a guarantee if the terms of the underlying obligation are modified without the consent of the guarantor (see generally, Bier Pension Plan Trust v Estate of Schneierson, 74 NY2d 312, 315; Becker v Faber, 280 NY 146, 148-149; Midland Steel Warehouse Corp. v Godinger Silver Art, 276 AD2d 341, 343; Central Fed. Sav. & Loan Assn. of Nassau County v Pergolis, 173 AD2d 587, 589; 63 NY Jur 2d, Guaranty and Suretyship § 194). There is no dispute that, absent his consent, the appellant’s obligation as guarantor would have been discharged by the modification made on March 26, 1996, to the underlying promissory note of September 30, 1994.
What divides me from the majority is its holding that the appellant consented to modifications in the promissory note. This holding rests on two observations: (1) that the appellant’s guarantee waived notice of changes “in the terms of the guarantee [sic]” and (2) that the terms of the promissory note and guarantee must be viewed together as one transaction.
A guarantor’s obligation is strictissimi juris, i.e., to be interpreted in the strictest manner (see, Page v Krekey, 137 NY 307, 314, quoted in Becker v Faber, supra at 149). The majority ignores this rule in interpreting the guarantee. The guarantee provides, “the undersigned as Guarantors hereby waive notice of any demand for payment * * * and all other notices to which the undersigned Guarantors might be entitled, including *379without limitation, notice of* * * modification or alteration of the terms of the within note.” From this language, my colleagues read in a consent to modification or alteration of the note. They support this reading by citing Standard Factors Corp. v Kreisler (53 NYS2d 871, affd 269 App Div 830). Yet, in that case, the guarantee provided that it “shall, not be impaired by any modification * * * or other alteration of any of the obligations hereby guaranteed * * * to all of which the undersigned hereby consent” (Standard Factors Corp. v Kreisler, supra at 873 [internal quotation marks omitted]).
Furthermore, by equating the waiver of “notice” in the appellant’s guarantee with a consent to alterations in the note, the majority is rendering redundant the language in the note that specifies that the “Makers and Guarantors of this Note * * * waive * * * notice * * * and agree and consent” to extensions and renewals, after which “the liability of all parties shall remain as if no extension or renewal had been made.” Thus, the note, which the appellant did not sign, contains language of consent to renewals and extensions that the majority reads into the guarantee. The majority accomplishes this by saying that the note and guarantee must be viewed as one transaction. However, the case my colleagues cite for this assertion, TBS Enters. v Grobe (114 AD2d 445), had all the same parties on the underlying obligation and on the guarantee, and the instruments were executed simultaneously.
In the case at bar the record does not reveal when the appellant signed the guarantee. It bears no date or time. It cannot even be ascertained in the reproduced record whether or not the guarantee is on a separate document or is on the same or obverse side of the same paper on which the note appears. Thus, the record does not support the majority’s assertion that the note and guarantee “must be viewed together as one transaction.”
I do not agree that the Supreme Court has the inherent power to vacate a default judgment in a case pending before a different judge (see, Matter of DeLanoy v O’Rourke, 276 AD2d 728). But, putting this disagreement aside, we should not even address this error because the appellant has not propounded it on appeal.
Other than the foregoing points that divide us, I agree that the appeal from the intermediate order must be dismissed and the issues reviewed on the appeal from the judgment (see, Matter of Aho, 39 NY2d 241, 248; CPLR 5501 [a] [1]).